DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending. Claims 10-20 are withdrawn from further consideration.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a joint distraction device, classified in CPC A61B 17/025.
II. Claims 10-20, drawn to a method for performing joint distraction, classified in A61B 2090/064.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product, such as a holder for nonsurgical appliances or instruments.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Britton, reg. no. 76,629 on December 27, 2021 a provisional election was made without traverse to prosecute the invention I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Todorov et al. (US Patent Publication 2016/0278754), hereinafter “Todorov”.
Regarding claim 1, Todorov discloses a joint distraction device (1, see Figure 2A), comprising:
a lever body (5, see Figure 2A);
a foot (12) extending from a bottom surface of the lever body (annotated below), wherein the foot is coupled to the lever body via a hinge (annotated below) such that the lever body is rotatable relative to the foot;
a first plate (22) and a second plate (24) extending from a distal portion of the lever body (annotated below), wherein the first plate and the second plate are separated by a gap (see Figure 2A) and wherein each of the first plate and the second plate comprise a stopper (42 and 46 respectively) extending upwards from a top surface of the first plate and the second plate; and
a force measurement device (130, paragraphs 0128 and 0129) coupled to the bottom surface of the lever body and capable of measuring a distraction force applied by the lever body at the foot during a joint distraction procedure in which a torque is applied at a proximal portion of the lever body.
Regarding claim 2, Todorov discloses the joint distraction device of claim 1, wherein each stopper comprises a face (annotated below) capable of abutting a frontal surface of a first bone of a joint during a distraction procedure.
Regarding claim 3, Todorov discloses the joint distraction device of claim 2, wherein the face of each stopper is concave relative to the first bone (i.e. the stoppers articulate with the femur or femoral component, paragraph 0100).

Regarding claim 4, Todorov discloses the joint distraction device of claim 1, wherein rotation of the lever body via the hinge is capable of pressing the foot into the bottom surface of the lever body (as shown in figure 2C the foot rotates or turns relative to the lever body via the hinge).
Regarding claim 5, Todorov discloses the joint distraction device of claim 1, wherein the foot comprises a face is capable of abutting a frontal surface of a second bone of a joint during a distraction procedure (the foot articulates with the tibia, paragraph 0104).
Regarding claim 6, Todorov discloses the joint distraction device of claim 5, wherein the face of the foot comprises a plurality of grooves (annotated below) capable of preventing movement of the face relative to the second bone.
Regarding claim 7, Todorov discloses the joint distraction device of claim 1, further comprising a communications device (130 generates electrical signal, paragraph 0134) capable of transmitting a signal descriptive of the distraction force to an external computing system. 
Regarding claim 8, Todorov discloses the joint distraction device of claim 7, wherein the external computing system (4) comprises a tracking system (113, Figure 6a) capable of tracking a pose of a first bone and a second bone, and wherein the external computing system is capable of determining a gap distance in a joint between the first bone and the second bone based on the tracked pose of the first bone and the second bone.

    PNG
    media_image1.png
    485
    492
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Todorov et al. (US Patent Publication 2016/0278754), hereinafter “Todorov”.
Regarding claim 9, Todorov fails to disclose wherein the first plate and the second plate have a thickness between 1.0 mm and 4.0 mm at the distal portion. Todorov mentions the plates are intended to contact and articulate with the medial and lateral condyles of a femur, paragraph 0097. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the first plate and the second plate having a thickness between 1.0mm and 4.0mm at the distal portion, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. having dimensions to accommodate different dimensions of condyles), discovering the optimum or workable ranges (i.e., which thickness would fit in the bone space) involves only routine skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday-Friday from 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775